DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/06/2022 was filed after the mailing date of the non-Final Office Action on 1/18/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
The Amendment filed 5/18/2022 has been entered.  Claims 2, 5-6 and 12-20 have been canceled and claim 21 has been added.  Applicant’s amendment and corresponding arguments, see Pages 8-10, with respect to claim 1 have been fully considered and is persuasive.  Hence, the rejection of the claim has been withdrawn.  Applicant’s amendment to the Claims and Specification have overcome each and every objection set forth in the non-Final Office Action previous mailed on 1/18/2022.  
Allowable Subject Matter
Claims 1, 3-4, 7-11 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 is allowable for requiring:
“…(a) Providing a cured fiber cement waste powder by comminuting cured fiber cement waste material;…
…(d) Pressing said green fiber cement sheet with a pressure of between about 100 kg/cm2 and 300 kg/cm2;…
…wherein said step (b) of providing an aqueous fiber cement slurry comprises mixing water, cementitious binder, natural or synthetic fibers and the cured fiber cement powder, such that the cured fiber cement powder is present in the aqueous fiber cement slurry in an amount of between about 10M% and about 40 M% of the dry basis of said slurry, the unit M% referring to the mass percentage of the component over the total dry mass of the composition.”
The closest prior art of record, Utagaki (US 2008/0072796 A1), discloses a method for producing fiber cement products comprising cured fiber cement waste material (paragraphs 0019-0018), comprising: providing a cured fiber cement waste powder by comminuting cured fiber cement waste material (paragraphs 0080-0093, fiber reinforce cement product is divided defective articles of these products; average particle size…is not less than 15µm and not more than 50µm…divided by using grinding type mill…included a ball mill, a roller mil, a vertical mill, bowl mill); providing a slurry comprising water (paragraph 0123), cementitious binder (paragraphs 0023-025, Portland cement), natural or synthetic fibers (paragraphs 0049-0067, discloses wood and paper fiber; paragraph 0107, discloses inorganic fibers) and said cured fiber cement waste powder (paragraph 0111); forming a green fiber cement sheet from said slurry (paragraphs 0123-0129); and autoclave-curing said sheet to produce a cement product (paragraph 0138).  However, Utagaki does not disclose pressing the green fiber cement sheet at a pressure between 100 kg/cm2 and 300 kg/cm2 nor the concentration of the fiber cement waste powder in the slurry being between 10 M% and 40 M%, (e.g. the mass percentage of the component over the total dry mass of the composition).  In fact, Utagaki only provides concentrations of the cement between 3% and 10% (paragraph 0111).  Likewise, the cement is an intermediate green product (e.g. uncured) (paragraph 0063, hydration reaction…is not completely completed…still have reactivity).
Another prior art, Endl (US 2021/0292234 A1), is referenced for disclosing a method and corresponding apparatus (Figure 1) for forming a building material from a slurry comprising water, cementitious binder (paragraph 0022), natural or synthetic fibers (paragraph 0019), and ground filler powder (paragraph 0024).  The slurry is used in a Hatschek process wherein the green sheet is compressed at a pressure up to 15 MPa (152 kg/cm2) for 5 minutes (paragraph 0056, pressing time is depending on number or size of sheet).  Applicant argues, see Page 9, it would have improper to look to Endl to disclose the claimed pressure range for pressing the fiber cement sheet as Endl does not relate to pressing of recycled material in an autoclaved-cured fiber cement product; Examiner agrees.  Endl neither teaches nor suggests the use of recycled cementitious waste powder in the composition.  Furthermore, said compositions are formulated for air curing (Table 1).  Hence, one would not look to Endl to address the deficiencies of Utagaki.  As disclosed in the current application, pressing a fiber cement sheet comprising comminuted fiber cement waste at the mass concentrations claimed at higher pressure ranges improves the flexural strength (Figure 6-8  of the instant Specification).
	Claims 3-4, 7-11 and 21 are allowable at least for depending on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Virak Nguon whose telephone number is (571)272-4196. The examiner can normally be reached Monday-Thursday (and alternate Fridays) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.N./Examiner, Art Unit 1741                                                                                                                                                                                                        8/23/2022

/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715